
	
		I
		112th CONGRESS
		1st Session
		H. R. 1226
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Royce (for
			 himself, Mr. Bachus,
			 Mr. Garrett,
			 Mr. Pearce, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To repeal the affordable housing goals for Fannie Mae and
		  Freddie Mac.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Mission Improvement Act of
			 2011.
		2.Repeal of
			 affordable housing goals
			(a)RepealThe
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended by striking sections 1331 through 1336 (12 U.S.C. 4561–6).
			(b)Conforming
			 amendmentsFederal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 is amended—
				(1)in section
			 1303(28) (12 U.S.C. 4502(28)), by striking and, for the purposes
			 and all that follows through designated disaster areas;
				(2)in section
			 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A))—
					(A)by striking clauses (i), (ii), and
			 (iv);
					(B)in clause (iii),
			 by inserting and after the semicolon at the end; and
					(C)by redesignating
			 clauses (iii) and (v) as clauses (i) and (ii), respectively;
					(3)in section
			 1338(c)(10) (12 U.S.C. 4568(c)(10)), by striking subparagraph (E);
				(4)in section 1339(h)
			 (12 U.S.C. 4569), by striking paragraph (7);
				(5)in section 1341
			 (12 U.S.C. 4581)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;
						(ii)in
			 paragraph (2), by striking the semicolon at the end and inserting a period;
			 and
						(iii)by
			 striking paragraphs (3) and (4); and
						(B)in subsection
			 (b)(2)—
						(i)in subparagraph (A), by inserting
			 or after the semicolon at the end;
						(ii)by
			 striking subparagraphs (B) and (C); and
						(iii)by
			 redesignating subparagraph (D) as subparagraph (B);
						(6)in section 1345(a)
			 (12 U.S.C. 4585(a))—
					(A)in paragraph (1),
			 by inserting or after the semicolon at the end;
					(B)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and
					(C)by striking
			 paragraphs (3) and (4); and
					(7)in section
			 1371(a)(2) (12 U.S.C. 4631(a)(2))—
					(A)by striking
			 with any housing goal established under subpart B of part 2 of subtitle
			 A of this title,; and
					(B)by striking
			 section 1336 or.
					
